Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  November 25, 2015                                                                     Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152025(22)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                            Joan L. Larsen,
                                                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 152025
  v                                                          COA: 327000
                                                             Livingston CC: 14-021983-FC;
  JAMES SCOTT NEWMAN,                                              14-021984-FC
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the second motion of defendant-appellant to extend
  the time for filing a supplemental brief is GRANTED IN PART. The supplemental brief
  will be accepted as timely filed if submitted on or before December 9, 2015, not
  December 25, 2015 as requested.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 25, 2015